Per curiam :
The court is of the opinion that the service which the claimant rendered having been one which could not have been legally required of him either by the Secretary of the Treasury or the Commissioner of Agriculture, and having been rendered with the knowledge and consent of his superior officer, and for a Department having no official control of him and to which he owed no service whatever, and the employment moreover being within the iegal discretion of the Secretary of the Treasury and for the benefit of the Government, the case is necessarily ruled by the decisions of the Supreme Court in the cases of The Converse v. United States (21 How., 463), The United States v. Brindle (110 U. S. R., 688), and The United States v. Saunders (120 id., 126).
The judgment of the courtis that the claimant recover of the defendants the sum of $5,000.